Exhibit 10.1 CONVERTIBLE PROMISSORY NOTE $8,500January 8, 2012 FOR VALUE RECEIVED, the undersigned, New Century Resources Corporation, a Nevada corporation (“NCR”), promises to pay to the order of George Christodoulou, his successors or assigns (“Christodoulou”) the principal sum of EIGHT THOUSAND FIVE HUNDRED ($8,500.00), together with interest thereon at the rate of 10% per annum at NCRs officeson or before the expiration of two years from date. Christodoulou shall have the option, at any time, commencing upon the execution hereof to convert the outstanding principal and interest of this Note into fully-paid and nonassessable shares of NCR’s Common Stock. The conversion rate shall be the total principal and accrued interest outstanding or any part thereof as determined solely by Christodoulou, divided by the par value of NCR ($.001). To exercise any conversion, the holder of this Note shall surrender the Note to NCR during usual business hours at the office of NCR, accompanied by a written notice to convert all or a portion of the principal and interest outstanding. NRC then agrees to direct NCR’s transfer agent to issue certificates for the full number of Shares issuable upon conversion or any subsequent conversion under this note to Christodoulou, his nominees, successors or assigns. This Note may not be prepaid in whole or in part, at any time, without the prior written consent of Christodoulou. NCR hereby waives protest, notice of protest, presentment, dishonor and demand. The rights and privileges of Christodoulou under this Note shall inure to the benefit of his successors and assigns. This Note may not be waived, changed, modifies, or discharged orally, but only in writing. IN WITNESS WHEREOF, the undersigned has executed this Convertible Promissory Note as of the date first set forth above. NEW CENTURY RESOURCES CORPORATION By: George Christodoulou Its: President
